ON APPLICATION FOR REHEARING
LOBRANO, Judge.
We granted rehearing to consider Phi Le’s argument that our original holding expands the non-conforming use status of St. Dominic in violation of Article 12, Section 4 of the Comprehensive Zoning Ordinance. For the reasons stated in our original opinion, and the following additional reasons, we reverse and remand to the district court.
In our original opinion we noted that the only evidence of St. Dominic’s nonconforming use status was the Zoning Administrator’s affidavit which states that the “use of the premises as a grocery store is a legal non-conforming use ... since at least 1985.” Based on that statement we concluded that the non-conforming use fell within the “B-l Neighborhood Business District” classification. Phi Le argues that this threshold determination was error on our part. Based on the record before us we agree.
In order to determine if the sale of retail package liquor falls within St. Dominic’s existing non-conforming use status, the Zoning Administrator should first determine what is the zoning classification of that status. He did not do so. He merely stated it was a grocery store enjoying nonconforming status. Because there is no evidence in the record for us to make this *1091initial determination, we remand, the matter to the district court. The court should conduct an evidentiary hearing to determine St. Dominic’s appropriate non-conforming classification and render its decision accordingly.
We decline the rehearing application of St. Dominic relative to costs. That argument should be presented to the trial court at the conclusion of this matter.
REVERSED AND REMANDED.